DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dittia et al. (US Patent No. 10430279), hereinafter referred to as Dittia, in view of Hyde, II et al. (US Pub. No. 2007/0118689), hereinafter referred to as Hyde.
Referring to claims 1, 10, and 19, Dittia discloses a method for managing a storage system (fig. 1, col. 2, lines 45-65), comprising: in response to receiving a request to add a first number of disks to a storage resource pool in the storage system (Incrementally expand a redundant storage system comprising a plurality of storage drives by adding one or more additional storage drives to the plurality of storage drives, 502, fig. 5), determining whether the first number of disks are to be added to the storage resource pool in a plurality of phases (Expansion of a redundant storage system can be done repeatedly, growing the RAID group with an arbitrary number of additional storage drives in an arbitrary number of increments; col. 5, lines 35-40), the storage resource pool including at least one disk having a plurality of extents (Fig. 3, Physical Drive SSD1-7 each have 5 extents), at least a part of the plurality of extents being included in at least one disk array group (RAID group; col. 7, lines 25-30); in response to determining that the first number of disks are to be added to the storage resource pool in the plurality of phases including a first phase, determining a second number of disks to be added to the storage resource pool in the first phase (two additional SSD storage drives (with physical drive identifiers SSD6 and SSD7) are added to the five existing drive storage drives of the RAID group; col. 7, lines 30-35), the second number of disks being a portion of the first number of disks (NOTE: an arbitrary number of additional storage drives represents “the first number of disk” and the portions being added each of the increments represents “the second number of disks being a portion of the first number of disks”); determining first information on a first disk array group to be created with the portion of the first number of disks in the first phase (Given the information that indicates which storage drive (stripe units) stores valid data in a stripe, the RAID group may be successively expanded (e.g., expanded from five storage drives to seven storage drives and then expanded to ten storage drives); col. 8, lines 40-50); adding the portion of the first number of disks to the storage resource pool in the first phase to extend the storage resource pool (incrementally expanded by adding one or more additional storage drives to the plurality of storage drives for each expansion…to grow the overall system capacity; col. 5, lines 30-40); and creating the first disk array group in the storage resource pool based on the first information (RAID group that was shown in FIG. 7 has since been expanded with two additional storage drives, SSD6 and SSD7. As a result of the expansion, each stripe of the RAID group now includes seven stripe units (instead of just five); col. 13, lines 60-67).
Dittia does not appear to explicitly disclose the first information including at least an estimated number of extents to be shuffled prior to creating the first disk array group, and shuffling the estimated number of extents among the at least one disk included in the storage resource pool and the portion of the first number of disks added to the storage resource pool to allow quicker availability of the extended storage resource pool
However, Hyde discloses the first information including at least an estimated number of extents to be shuffled prior to creating the first disk array group (given group may be built up by separately identifying the extents that belong to each old rank…building the groups avoid making assumptions about the existing pattern of extent assignments…Any extents that may be left over, after generating as many evenly balanced groups as possible; [0036-0037]), and shuffling the estimated number of extents among the at least one disk included in the storage resource pool and the portion of the first number of disks added to the storage resource pool (process of rebalancing the extents within the pre-existing RAID arrays 106a . . . 106n and the newly added RAID arrays 108a . . . 108m. Certain embodiments ensure that the number of extents copied is the minimum needed to ensure that each RAID rank contains an equal number of extents from a volume that comprises the extents, [0045]) to allow quicker availability of the extended storage resource pool (Successive extents of a volume may then be distributed in a rotating manner across the available RAID ranks. Such striping may allow for the balancing of Input/Output (I/O) load, [0005]; Specific extents selected from this group are then moved into the new ranks, in such a way that the distribution of extents is balanced across the new set of ranks, [0020]).
Dittia and Hyde are analogous art because they are from the same field of endeavor, RAID management. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dittia and Hyde before him or her, to modify the storage expansion of Dittia to include the extent rebalancing of Hyde in order to balance the I/O load.
The suggestion/motivation for doing so would have been to balance I/O load (Hyde: [0005]).
Therefore, it would have been obvious to combine Dittia and Hyde to obtain the invention as specified in the instant claim.

As to claims 2 and 11, Dittia discloses the determining whether the first number of disks are to be added to the storage resource pool in a plurality of phases comprises: determining, based on the first number, whether to add the first number of disks to the storage resource pool in the plurality of phases (Expansion of a redundant storage system can be done repeatedly, growing the RAID group with an arbitrary number of additional storage drives in an arbitrary number of increments; col. 5, lines 35-40).

As to claims 7 and 16, Dittia discloses the plurality of phases further include a second phase, and the method further comprises: determining a third number of disks to be added to NOTE: Dittia teaches expansion is done repeatedly with an arbitrary number of drives and increments, see col. 5, lines 35-40, which encompasses claim scope as a repetition of limitations addressed in the rejections above).

As to claims 8 and 17, Dittia discloses the third number exceeds the second number (NOTE: Dittia teaches expansion is done repeatedly with an arbitrary number of drives and increments, see col. 5, lines 35-40, which encompasses claim scope regarding the relationship between success number of drives added).

As to claims 9 and 18, Dittia discloses the second number is one (NOTE: Dittia teaches expansion is done repeatedly with an arbitrary number of drives and increments, see col. 5, lines 35-40, which encompasses claim scope regarding the specific number of drives added).

As to claim 20, Dittia discloses wherein determining whether the first number of disks are to be added to the storage resource pool in the plurality of phases, determining the second number of disks, determining the first information, and adding occur while the storage system performs data storage operations in response to host input/output (I/O) requests (processing read request; col. 8, lines 15-55) from a set of host computers (accessible from multiple controllers, or could reside in different systems (e.g., a distributed RAID group); col. 3, lines 20-25).


Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dittia in view of Hyde, as applied to claims 1-2, 7-11, and 16-20 above, further in view of Aszmann et al. (US Patent No. 9489150), hereinafter referred to as Aszmann.
Regarding claims 3 and 12, as indicated in the above rejections, Dittia discloses determining whether the first number of disks are to be added to the storage resource pool in a plurality of phases comprises: determining that the first number of disks are to be added to the storage resource pool in the plurality of phases. The combination of Dittia in view of Hyde does not appear to explicitly teach the adding is in response to the first number being below a predetermined threshold.
However, in a similar endeavor of storage expansion, Aszmann teaches the number of drives in a stripe necessitate a minimum number of disk to create the RAID device, col. 21, lines 60-67, which suggests that step of adding is necessary “in response to the first number being below a predetermined threshold.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dittia, Hyde, and Aszmann before him or her, to modify the storage expansion of Dittia to include the minimum RAID requirements as taught by Aszmann in order to ensure the RAID is configured properly.
Aszmann: col. 21, line 60-67).
Therefore, it would have been obvious to combine Dittia, Hyde, and Aszmann to obtain the invention as specified in the instant claim.

As to claims 4 and 13, the combination of Dittia, Hyde, and Aszmann discloses the at least one disk array group is a redundant array of independent disks (RAID) (Dittia: col. 3, lines 10-25), and the predetermined threshold is associated with a width of the RAID (Aszmann: col. 21, line 60-67). The suggestion/motivation to combine remains as indicated above.

As to claims 5 and 14 , the combination of Dittia, Hyde, and Aszmann discloses the predetermined threshold indicates a minimum number of disks required for creating a storage resource pool (Aszmann: col. 21, line 60-67). The suggestion/motivation to combine remains as indicated above.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dittia, Hyde, and Aszmann as applied to claims 3-5 and 12-14 above, further in view of Goldberg et al. (US Pub. No. 2014/0244927), hereinafter referred to as Goldberg.
Regarding claims 6 and 15, as indicated in the above rejections, the combination of Dittia, Hyde, and Aszmann teaches configuring the storage resource pool in the storage system using the first number of disks with consideration of number of disks and the predetermined 
However, in a similar endeavor of storage expansion, Goldberg teaches an allocation technique involving allocating the disk drives to disk drive groups so that at least a first disk drive group of the disk drive groups has a different RAID level than a second disk drive group of the disk drive groups, [0107], which suggests creating “another storage resource pool in the storage system using the first number of disks”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dittia, Hyde, Aszmann, and Goldberg before him or her, to modify the RAID expansion of Dittia to include the multiple disk drive group provisioning as taught by Goldberg because the different RAID levels provide different benefits to the storage system such as increased protection against failures.
The suggestion/motivation for doing so would have been to provide increased failure protection (Goldberg: [0112]).
Therefore, it would have been obvious to combine Dittia, Hyde, Aszmann, and Goldberg to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184